DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 11-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Adamczyk (US 20060276960 A1).

Regarding claim 2, Paul teaches a computer-implemented method for safe matching of a transport provider with a transport user in a shared transport system (Paul, Fig. 1, data center/server 130 (i.e. shared transport system), vehicle 180 with wireless device (i.e. transport provider), and wireless device 160 of user/passenger 170 (i.e. user device of transport user)), the method comprising: (Paul, Fig. 2, step 210 and Col. 3 Lines 40-50, reliability of the driver); identifying, by the shared transport system, a transport provider that is associated with a transport provider rating that at least meets the transport provider rating parameter of the transport user (Paul, Fig. 2, steps 215-220 and Col. 4 Lines 10-25); transmitting, by the shared transport system, a transport request to a transport provider device of the identified transport provider, the transport request usable by the transport provider to accept the pick-up request of the transport user (Paul, Fig. 2, step 225  and Col. 4 Lines 44-55); determining, by the shared transport system, that the transport request has been accepted at the transport provider device user (Paul, Fig. 2, step 230 and Col. 4 Lines 50-65); and causing, by the shared transport system, the transport user device to display, prior to the pick-up request being fulfilled, one or more of the transport provider rating of the transport provider, a name of the transport provider, a picture of the transport provider, a description of a transport provider vehicle associated with the transport provider, or a picture of the transport provider vehicle (Paul, Fig. 2, step 235 and Col. 4 Lines 55-Col. 5 Line 15, transmit contact information of the driver to the passenger); wherein the shared transport system is configured to cancel the transport request in response to receiving a request to cancel the pick-up request from one or more of the transport provider device or the transport user device (Paul, Col. 4 Lines 59-65).
However, Paul fails to teach the contact information of the driver as taught above including a picture of the driver. Further, Paul also fails to teach the reliability of the driver as taught above is associated with a transport provider rating parameter.
Adamczyk teaches the contact/identification information for use in visual identification of the driver is provided to the passenger, the passenger looks for the driver using the visual identification information (i.e. picture) (Adamczyk, Figs. 9-10 and Pars. 71, 79, 91). Further, Adamczyk teaches the driver quality star rating associated with a drive (Adamczyk, Fig. 9 and Pars. 67, 92).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Adamczyk into Paul for the passenger to identify the driver (Adamczyk, Abstract).

Regarding claim 3, the combination of Paul and Adamczyk teaches previous claim.  The combination further teaches the method of claim 2, wherein the transmitting of the transport request to the transport provider device is performed only upon determining that the transport user is associated with a transport user rating that at least meets a transport user rating parameter associated with the transport provider (Paul, Fig. 2 and Col. 4 Lines 10-25, match (i.e. meet)). 

Regarding claim 4, the combination of Paul and Adamczyk teaches previous claim.  The combination further teaches the method of claim 2, further comprising: upon cancelling the transport request, identifying, by the shared transport system, a further transport provider that is associated with a further transport provider rating that at least meets the transport provider rating parameter of the transport user (Paul, Fig. 2 and Col. 4 Lines 50-65, another suitable vehicle/driver is identified); transmitting, by the shared transport system, a transport request to a further transport provider device of the further transport provider, the transport request usable by the further transport provider to accept the pick-up request of the transport user (Paul, Fig. 2, repeat step 225); determining, by the shared transport system, that the transport request has been accepted at the further transport provider device (Paul, Fig. 2, repeat step 230); and causing, by the shared transport system, the transport user device to display, prior to the pick-up request being fulfilled, one or more of the transport provider rating of the further transport provider, a name of the further transport provider, a picture of the (transmit contact information of the driver to the passenger (Paul, Fig. 2, repeat step 235 and Col. 4 Lines 55-Col. 5 Line 15), where in the identification/contact information for use in visual identification of the driver may be provided to the passenger, the passenger looks for the driver using the visual identification information (Adamczyk, Fig. 10 and Pars. 71, 79, 91)); wherein the shared transport system is configured to cancel the transport request in response to receiving a request to cancel the pick-up request from one or more of the further transport provider device or the transport user device (Paul, Col. 4 Lines 59-65). 

Regarding claim 12, system of claim 12 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the system of claim 12.  The system of claim 12, further comprising: comprising: at least one memory storing instructions (Adamczyk, Fig. 3); and at least one processor operatively connected to the memory, and configured to execute the instructions to perform operations (Adamczyk, Fig. 3).

Regarding claim 13, system of claim 13 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the system of claim 13.

Regarding claim 14, system of claim 14 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the system of claim 14.

Regarding claim 18, non-transitory computer readable medium of claim 18 is performed by the system of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (system) for the non-transitory computer readable medium of claim 18.

Regarding claim 19, non-transitory computer readable medium of claim 19 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the non-transitory computer readable medium of claim 19.


Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Adamczyk (US 20060276960 A1) and in further view of Poeykkoe et al.  WO 2004/081833) cited in IDS filed on 07/12/2021.

Regarding claim 5, the combination of Paul and Adamczyk teaches previous claim.
However, the combination fails to teach the combination further teaches the method of claim 2, further comprising: causing, by the shared transport system, the transport provider device to display, prior to the pick-up request being fulfilled, one or more of a transport user rating of the transport user, a name of the transport user, or a picture of the transport user.
Poeykkoe teach such feature (Poeykkoe, Fig. 3 and Page 11 Line 28-Page 12 line 5). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Poeykkoe into the combination of Paul and Adamczyk for the passenger to confirm identity of each other (Poeykkoe, Page 10 Lines 12-15).

Regarding claim 15, system of claim 15 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the system of claim 15.


Claims 6-9, 16-17, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Adamczyk (US 20060276960 A1) and in further view of Pavlov (US 20080114629 A1).

Regarding claim 6, the combination of Paul and Adamczyk teaches previous claim. The combination further teaches the method of claim 2, wherein: the transport provider rating includes a rating score determined based on one or more transport provider rating scores from previous transport users that had pick-up requests fulfilled by the transport provider (ratings received from previous passengers utilizing the services of a driver, for example, a five star rating based system is provided based on summarized information from passenger feedback (Adamczyk, Figs. 9-10 and Pars. 67, 92).
However, the combination fails to teach the transport provider rating parameter includes a threshold minimum transport provider rating score.
Parlov teaches such feature (Parlov, Fig. 7, step 785 and Par. 74).  Further, Parlov also teach the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other (Parlov, Fig. 7, step 765 and Par. 98)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Parlov into the combination of Paul and Adamczyk for provide security to both the users and the transportation providers (Parlov, Par. 120).

Regarding claim 7, the combination of Paul, Adamczyk, and Parlov teaches previous claim.  The combination further teaches the method of claim 6, wherein: the transmitting of the transport request to the transport provider device is performed only upon determining that the transport user is associated with a transport user rating score that at least meets a threshold minimum transport user rating score associated with the transport provider (Parlov, Fig. 4 and Par. 63); and the transport user rating score associated with the transport user is determined based on one or more transport user rating scores from previous transport providers that fulfilled pick-up requests by the transport user (Parlov, Fig. 5 and Par. 98, the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other).

Regarding claim 8, the combination of Paul, Adamczyk, and Parlov teaches previous claim.  The combination further teaches the method of claim 7, wherein at least one of the threshold minimum transport user rating score or the threshold minimum transport provider rating score is a predetermined threshold minimum score (Parlov, Par. 74).

Regarding claim 9, the combination of Paul, Adamczyk, and Parlov teaches previous claim.  The combination further teaches the method of claim 7, wherein at least one of the threshold minimum transport user rating score or the threshold minimum transport provider rating score is provided by the transport provider or the transport user, respectively (Parlov, Par. 74).

Regarding claim 16, system of claim 16 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the system of claim 16.

Regarding claim 17, system of claim 17 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the system of claim 17.

Regarding claim 20, non-transitory computer readable medium 20 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the non-transitory computer readable medium of claim 20.

Regarding claim 21, non-transitory computer readable medium 21 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the non-transitory computer readable medium of claim 21.


Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul (US 6356838 B1) in view of Adamczyk (US 20060276960 A1) and in further view of Pavlov (US 20080114629 A1), and further in further view of Zweig et al. (US 20080262995 A1).

Regarding claim 10, the combination of Paul, Adamczyk, and Parlov teaches previous claim.  The combination further teaches the method of claim 7, further comprising: determining, by the shared transport system and based on one or more of the transport user device or the transport provider device, that the pick-up request has been fulfilled (Parlov, Fig. 5, block 590); receiving, by the shared transport system, the further transport user rating score via the transport provider device (Parlov, Fig. 5 and Par. 98, the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other); and updating, by the shared transport (Adamczyk, Figs. 9-10 and Par. 92, feedback is use for update the driver/passenger quality star rating).
However, the combination fails to explicitly teaches upon determining that the pick-up request has been fulfilled, causing, by the shared transport system, the transport provider device to prompt the transport provider for a further transport user rating score for the transport user.
Nevertheless, as indicated above the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other, therefore it is obvious that there must be a prompt provided in order for “the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other” as evidenced by Zweig.  Zweig teaches the system 100 (Zweig, Fig. 1) prompt the client device for feedback (Zweig, Fig. 5, step 416-148).
 Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Zweig into the combination of Paul, Adamczyk, and Parlov for the system to receive the feedback (Zweig, Fig. 5, step 148).

Regarding claim 11, the combination of Paul, Adamczyk, and Parlov teaches previous claim.  The combination further teaches the method of claim 6, further comprising: determining, by the shared transport system and based on one or more of the transport user device or the transport provider device, that the pick-up request has been fulfilled (Parlov, Fig. 5, block 590); receiving, by the shared transport system, the further transport provider rating score via the transport user device (Parlov, Fig. 5 and Par. 98, the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other); and updating, by the shared transport system, the transport provider rating score associated with the transport provider based on the further (Adamczyk, Figs. 9-10 and Par. 92, feedback is use for update the driver/passenger quality star rating). 
However, the combination fails to explicitly teaches upon determining that the pick-up request has been fulfilled, causing, by the shared transport system, the transport user device to prompt the transport user for a further transport provider rating score for the transport provider.
Nevertheless, as indicated above the user 110 and the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other, therefore it is obvious that there must be a prompt provided in order for “the transportation provider 120 provide the aforementioned reputation ratings of each other based on their experience with each other” as evidenced by Zweig.  Zweig teaches the system 100 (Zweig, Fig. 1) prompt the client device for feedback (Zweig, Fig. 5, step 416-148).
 Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention was made to incorporate the above teaching as taught by Zweig into the combination of Paul, Adamczyk, and Parlov for the system to receive the feedback (Zweig, Fig. 5, step 148).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/4/2021